DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

      ALLISON L. FRIEDMAN and ALLISON L. FRIEDMAN, P.A.,
                    Appellant/Cross-Appellee,

                                   v.

  MIRJANA GOFORTH, STUART E. GOLDBERG, as individuals, and
         LAW OFFICES OF STUART E. GOLDBERG, P.L.,
          a Florida professional limited liability company,
                    Appellees/Cross-Appellant.

                             No. 4D20-621

                              [May 6, 2021]

  Appeal and cross appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T.
Case No. 502018CA007902.

  Allison L. Friedman of Allison L. Freidman, P.A., Aventura, for
appellant/cross-appellee.

  Robert A. Stok and Michael E. Bonner of Stok Kon + Braverman, Fort
Lauderdale, for appellee/cross-appellant Mirjana Goforth.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.